Citation Nr: 1638857	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  07-33 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for alcohol dependence as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1979 with additional service in the Army National Guard of Ohio.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board remanded this matter in July 2012.

In November 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is associated with the record.


FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's alcohol dependence is at least as likely as not aggravated by his service-connected generalized anxiety disorder to include bruxism.


CONCLUSION OF LAW

The criteria for service connection for alcohol dependence, as aggravated by the service-connected generalized anxiety disorder to include bruxism, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter dated in June 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, identified private treatment records, and Social Security Administration (SSA) records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in January 2011 and a VA addendum opinion in December 2015 relating to his alcohol dependence.  Here, the examiner who conducted the January 2011 VA examination and provided the December 2015 VA addendum opinion reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's alcohol dependency.  The examination and addendum opinion provide the information necessary to render a decision on the issue.  Therefore, the Board finds the examination and addendum opinion to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remands

As noted in the Introduction, the Board remanded this case in July 2012.  The July 2012 Board remand directed the Agency of Original Jurisdiction (AOJ) to obtain a VA addendum opinion from the VA examiner who conducted the January 2011 VA examination, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the July 2012 Board remand, the AOJ obtained a VA addendum opinion from the VA examiner who conducted the January 2011 VA examination in December 2015 that was responsive to and consistent with the July 2012 Board remand directives, and then readjudicated the issue in a March 2016 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the July 2012 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

Also as noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in November 2010.  At the hearing, the Veteran presented testimony relevant to the issue of entitlement to service connection for alcohol dependence, to include as secondary to his now service-connected generalized anxiety disorder.  The Veteran also presented testimony describing the symptoms of and treatment for the service-connected generalized anxiety disorder.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

Legal Criteria

Service connection is established by evidence showing that a current disability results from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

However, the relevant statutes and regulations deem abuse of alcohol to be willful misconduct.  As such, service connection may not be granted for alcohol dependence on the basis of in-service incurrence or aggravation.  See 38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. § 3.301; see also VAOPGCPREC 2-98.  Nevertheless, service connection may be established for alcohol dependence on a secondary basis.  Secondary service connection is established by evidence demonstrating that a current disability was proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).


Summary of the Relevant Evidence

A June 2013 VA mental health treatment plan note reflects that the Veteran reported a long history of alcohol use.  He indicated that he drank alcohol at age 8 or 9.  At age 14, his father allowed him to drink beer at home in an attempt to keep him from drinking and driving.  He continued to drink alcohol through his active service and thereafter.

At the November 2010 Board hearing, the Veteran testified that he was disciplined in service for, among other things, drinking alcohol.  In addition, shortly after his separation from active service, he sought psychiatric treatment.  However, he was provided only counseling without medications.  He therefore quit attending treatment appointments and, "That's why I started drinking and drugs and I got in a lot of trouble."  Later during the hearing, he further asserted, "But I don't have a drinking drug problem.  I was just doing that to medicate myself."

The VA treatment records reflect that the Veteran has denied recent alcohol use on several visits, but has occasionally endorsed alcohol use.  For example, in November 2004, he endorsed using alcohol seven days during the previous month, although he did not drink to intoxication during any of those instances.  In April 2007, he endorsed having one beer four to six weeks prior with some pizza.  In February 2008, he had a positive alcohol screen.  In January 2009, he reported a relapse in alcohol use due to "a string of bad luck," which led to a hospital admission.  In September 2014, the Veteran indicated that frustration with his home life led him to relapse on alcohol.  In January 2015, the Veteran admitted to self-medicating with alcohol prior to being prescribed psychiatric medications.  In February 2015, the Veteran again admitted to self-medicating with alcohol to treat his physical pain from a nonservice-connected disability.  He made similar statements in October 2015.  He also reported to a March 2015 VA mental disorders examiner that he uses alcohol to self-medicate for his physical pain from a nonservice-connected shoulder injury.

At the January 2011 VA examination, the Veteran indicated that alcohol was always present during service, and that drinking in service "made me feel good" and helped him handle stress.  As to current alcohol use, he indicated that he had "a beer or two" a couple of times per week because "I have a lot on my plate."  In addition, his medication "does not work right" and he drinks alcohol for that reason.  He admitted to current use of alcohol, particularly when he runs out of anxiolytic medications.  The examiner found that the Veteran meets the diagnostic criteria for alcohol dependence, and opined, "This examiner does not believe [the Veteran's] drug and alcohol use is not etiologically due to his level of anxiety, however, it is likely his alcohol and drug use have exacerbated his level of anxiety."

In the December 2015 VA addendum opinion states, "there is no evidence that [the Veteran's] symptoms of Generalized Anxiety disorder . . . caused, aggravated, exacerbated alcohol dependence.  In addition, there is no evidence that [the Veteran's service-connected] left hand scar caused or aggravated, exacerbated or rendered alcohol use 'more difficult to control.'  Per the information contained in the C&P exam completed by this provider on 1/18/2011, including the addendum this provider completed on 2/23/2015, as well as the subsequent C&P evaluation completed . . . on 5/10/15, [the Veteran's] anxiety symptoms and alcohol use is etiologically related to personality disorder symptoms.  In addition, as [the May 2015 VA examiner] noted in his report, personality disorders are developmental in origin and therefore cannot be incurred in or caused by his military service."

Analysis

The record reflects that the Veteran has a current diagnosis of alcohol dependence.  Thus, there is evidence of a current disability of alcohol dependence.  As noted above, service connection may not be granted for alcohol dependence on the basis of in-service incurrence or aggravation.  However, service connection may be established for alcohol dependence on a secondary basis.

The Board finds that service connection for alcohol dependence on the basis of secondary causation is not warranted.  In so finding, the Board has considered the information contained in an August 2016 Informal Hearing Presentation submitted by the Veteran's representative.  The information presented in that document comes from the websites for the National Institute of Health and the Anxiety and Depression Association of America and speaks to the prevalence in comorbidity of generalized anxiety disorder and alcohol use disorders.  The information from the websites is not specific to the Veteran's case and does not provide evidence that the Veteran's alcohol dependence is proximately due to or the result of his service-connected disabilities.  Rather, it shows only that generalized anxiety disorder and alcohol use disorders occur together at a significant rate.  In addition, the Board notes that the record includes statements from the Veteran indicating that his alcohol use started prior to his entrance into active service.  The Board concludes that there is no probative evidence of record showing that the Veteran's alcohol dependence is proximately due to or the result of a service-connected disability.  Therefore, service connection for alcohol dependence on the basis of secondary causation is not warranted.  See 38 C.F.R. § 3.310(a).

As to secondary service connection on the basis of secondary aggravation, the Board observes that the record contains conflicting evidence as to whether the Veteran's alcohol dependence is aggravated by his service-connected generalized anxiety disorder.  In favor of a finding of aggravation are the Veteran's assertions that he self-medicates for stress and anxiety using alcohol.  The Veteran is competent to report that he drinks alcohol and that he increases his drinking when feeling stressed or anxious.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds his reports in that regard to be credible because he has been consistent in his statements both in seeking treatment and in seeking VA benefits, and because nothing in the record impugns his credibility in that regard.  Therefore, his statements are due probative weight.  In addition, the Board finds that, although confusingly worded, the January 2011 VA examiner's statement that she "does not believe [the Veteran's] drug and alcohol use is not etiologically due to his level of anxiety" supports a finding of aggravation.  The January 2011 VA examiner's statement is also due probative weight because it is supported by the findings on examination and by the Veteran's competent and credible assertions that he self-medicates for stress and anxiety using alcohol.

Against a finding of aggravation is the December 2015 VA addendum opinion.  In that opinion, the examiner states that "there is no evidence" that the Veteran's service-connected generalized anxiety disorder aggravates his alcohol dependence.  However, as noted above, there is evidence of such a relationship, as the Veteran has competently and credibly asserted that he increases his alcohol use when feeling stressed or anxious.  Therefore, the opinion is conclusory and contrary to the evidence of record.  Accordingly, the Board finds the opinion to be of relatively less probative value than the Veteran's competent and credible statements.

The Board acknowledges that the Veteran has also asserted that he uses alcohol to self-medicate for physical pain caused by nonservice-connected disabilities.  However, the Board finds that this does not in any way contradict the Veteran's assertions that he also uses alcohol to self-medicate for stress and anxiety.

In summary, the record shows that the Veteran has a current disability of alcohol dependence.  The record does not reflect that the alcohol dependence is proximately due to or the result of the Veteran's service-connected disabilities.  However, the most probative evidence of record reflects that the Veteran's alcohol dependence is aggravated by his service-connected generalized anxiety disorder.  Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's alcohol dependence is aggravated by the service-connected generalized anxiety disorder.  The benefit of the doubt is resolved in the Veteran's favor, and the Board therefore concludes that service connection for the alcohol dependence, as aggravated by the service-connected generalized anxiety disorder, must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310(b).


ORDER

Entitlement to service connection for alcohol dependence, as aggravated by generalized anxiety disorder, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


